Citation Nr: 1517101	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  07-40 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1966 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that decision, the RO denied an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

In a July 2011 decision, the Board granted a 70 percent evaluation for PTSD for the entire appeal period, but denied a higher evaluation.  The Board also determined that the issue of entitlement to TDIU was on appeal as part of the Veteran's increased rating claim for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the TDIU claim for additional development.  

The Agency of Original Jurisdiction (AOJ) completed the development directed in the July 2011 remand and denied the claim for TDIU in an April 2014 rating decision.  The case has since been returned to the Board for appellate review.

The Veterans Benefits Management System (VBMS) includes statements from the Veteran and his representative and congressional inquiries.  The Virtual VA electronic claims file also contains VA outpatient treatment records dated from October 2003 to November 2013, which were considered by the AOJ in the April 2014 rating decision.

As initially noted in the July 2011 Board decision, the issues of service connection for hypertension and type II diabetes mellitus, to include as secondary to service-connected PTSD, were raised by the record in a November 2007 VA Form 9.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and the issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran does meet the schedular criteria for TDIU.

2.  The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16, 4.25 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the claim for TDIU stems from a July 2006 rating decision that denied entitlement to an increased evaluation for PTSD.  During the course of the appeal, the Veteran asserted that his PTSD interfered with his ability to work.  As such, the Board found in December 2011 that a claim for TDIU had been reasonably raised by the Veteran and that it was part and parcel of the increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The RO had provided the Veteran with notice letters in December 2005, March 2006, and August 2008 in connection with his claim for an increased evaluation.  Following the December 2011 remand, the AOJ also sent letters in July 2011 and March 2013.  Those two letters specifically informed the Veteran of the evidence necessary to substantiate a claim for TDIU and of the division of responsibilities in obtaining the evidence.  They also explained how disability ratings and effective dates are determined.  

The AOJ then adjudicated the claim for TDIU in an April 2014 rating decision.  The Board does acknowledge that the Veteran did not file a notice of disagreement, that a statement of the case was not issued, and that a substantive appeal was not filed.  However, this is due to the fact that the issue of entitlement to TDIU is already considered on appeal. See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Board also observes that a supplemental statement of the case (SSOC) was not issued following the December 2011 remand.  Nevertheless, the claim was still adjudicated in an April 2014 rating decision, which explained the basis of the denial.  As such, the appellant had actual knowledge of the information needed to substantiate his claim, and a reasonable person could be expected to understand what was needed.  Thus, to remand the claim to have an supplemental statement of the case (SSOC) issued would be superfluous. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); cf. Brady v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is unnecessary even where there is error on the part of VA, where such error was not ultimately prejudicial to the veteran's claim).  

Moreover, the Board notes that the Veteran has been represented throughout the course of the appeal. Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by a notice error).  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notice or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Accordingly, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any outstanding records that are relevant to the issue being decided herein.

The Board notes the Veteran was also provided a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, with the July 2011 and March 2013 notice letters.  However, to date, he has not responded or provided the requested information.  The duty to assist is not a one-way street. See Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190 (1991).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA examination in September 2011 in connection with his claim for TDIU, and a November 2011 addendum report was also provided.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2011 VA examination report, with the November 2011 addendum report, is adequate to decide the case.  The VA examiner provided an opinion with supportive rationale pertaining to the functional impairment of the service-connected PTSD on the Veteran's employment.  The VA examiner also reviewed the Veteran's claims file and considered his medical history.  

Moreover, as discussed below, the evidence shows that the Veteran is currently employed.  As such, any additional opinion would not be helpful to the claim.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Law and Analysis

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  For VA purposes, total disability exists when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.16(b).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Nevertheless, even when the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment. See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91, 57 Fed. Reg. 2317 (Jan. 21, 1992).

Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is a recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. See Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran is service-connected for PTSD (70 percent disabling), traumatic arthritis of the metacarpophalangeal joint of the right thumb status post chip fracture (20 percent disabling), recurrent tinnitus (10 percent disabling), a residual scar on the right eyelid (10 percent disabling), bilateral hearing loss (0 percent disabling), and scar on the right eyelid (0 percent disabling).  The combined evaluation is 80 percent.  Thus, the Veteran's meets the scheduler criteria for TDIU.

Nevertheless, upon review of the claims file, the Board finds that the evidence does not show that the Veteran is unemployable due to his service-connected disabilities.  Significantly, the Veteran has been employed throughout the course of the appeal.  In this regard, an April 2006 VA examiner noted that the Veteran had been working for the federal government for more than 22 years, and he reported working for the same employer at an April 2009 VA examination.  The September 2011 VA examiner also indicated that the Veteran continued to work as a program specialist at a federal agency for over 26 years.  Indeed, in a June 2014 statement, the Veteran described some difficulties he was experiencing while working, thereby suggesting that he remained employed.  There is no indication that the Veteran has been unemployed at any point during the appeal period.

The September 2011 VA examiner indicated that the Veteran does better with modification of his work environment where he is not exposed to patient care or patients who may be irritable or agitated.  In this regard, it was noted that he is not able to tolerate interactions and confrontations with patients.  However, the examiner noted that the Veteran is competent to actually do his technical and administrative work and stated that appropriate job environment for him is a position where does have to interact with the public.  It was noted that, in his current position, the Veteran typically worked in his office doing reports.  As such, the September 2011 VA examiner merely stated that the Veteran was limited and did not indicate that he was entirely incapable of securing some form of employment due to his service-connected PTSD. 

The Board does acknowledge the Veteran's assertions that his PTSD interferes with work and causes difficulties for him at his job, such as irritability, reduced ambition, exhaustion from interference with sleep, and problems with socialization.  However, the Board notes that such symptomatology is already contemplated in the currently assigned 70 percent evaluation for PTSD. 38 C.F.R. § 4.130, Diagnostic Code 9411.  These difficulties alone do establish that he is unable to obtain or maintain employment, but rather show that he has some level of impairment while working.

Moreover, the Veteran has not alleged, nor does the evidence show, that any of his other service-connected disabilities render him unemployable.  

Based on the foregoing, the Board concludes that, while the Veteran undoubtedly has industrial impairment as a result of his service-connected disabilities, as evidenced by his combined 80 percent disability evaluation, the evidence does not show that the service-connected disorders alone preclude gainful employment.  The Board would note that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations." 38 C.F.R. § 4.1 (2014).  Based on a review of the evidence of record, the Board concludes that the disability evaluations assigned to the Veteran's disorders under the VA Schedule for Rating Disabilities accurately reflect the Veteran's overall impairment to his earning capacity due to his service-connected disabilities.  Therefore, a total rating for compensation based on individual unemployability due to service-connected disabilities is not warranted.


ORDER

Entitlement to TDIU is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


